Citation Nr: 0213462	
Decision Date: 10/02/02    Archive Date: 10/10/02

DOCKET NO.  02-04 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to a permanent and total disability rating 
for nonservice-connected (NSC) pension purposes.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from June 1965 to May 1968.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, which denied the benefits sought. 


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been developed.   

2.  The claims file does not include a current medical 
diagnosis of PTSD. 

3.  The veteran lists having completed two years of college 
and that he had been employed as a truck driver, an 
occupation of many years according to later documents and 
additional experience as a mechanic.  During a veteran's May 
2000 VA examination, he reported losing his job because he 
tested positive for drugs during a routine urine test.  In 
August 2000, he reported going back to work but later 
reported being unemployed again due to adverse drug test.  He 
also reported losing employment due to elevated blood 
pressure readings.

4.  The veteran does not have anatomical loss or a loss of 
use of either hand or foot; he has not lost the sight of both 
eyes; and he is not permanently helpless or permanently 
bedridden.

5.  The veteran's disabilities are not of sufficient severity 
as to permanently preclude substantially gainful employment 
consistent with his age, education and occupational 
experience.


CONCLUSIONS OF LAW

1.  PTSD was not incurred or aggravated by active military 
service.  38 U.S.C.A. §§ 1101, 1110, 5102, 5103, 5103A, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2001). 

2.  The requirements for entitlement to a permanent and total 
disability rating for nonservice-connected (NSC) pension 
purposes have not been met.  38 U.S.C.A. §§ 1155, 1502, 1521, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.321, 
3.340, 3.342, 4.15, 4.17 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 was recently 
enacted.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 
2002) (VCAA).  This new legislation provides among other 
things for notice and assistance to claimants under certain 
circumstances.  See also new regulations at 66 Fed. Reg. 
45630-32 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159), promulgated pursuant to the enabling 
statute.  The Board finds notes that that while this law was 
enacted during the pendency of this appeal, it was considered 
by the RO.  For example, the RO notified the veteran as to 
specific aspects of the VCAA in September 2001.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Thus, there is no 
prejudice to the veteran in proceeding with this appeal.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

The Board concludes that discussions in the rating(s), 
statement of the case and other development correspondence, 
such as that referenced above, has informed the appellant of 
the information and evidence needed to substantiate the 
claim(s); thus, the VA's notification requirements have been 
satisfied. 

As to the duty to assist the claimant, the appellant has not 
identified any relevant treatment (i.e. pertaining to 
treatment of the claimed disability) beyond that for which 
development has already been undertaken.  In other words, the 
claimant has not referenced any unobtained, obtainable, 
evidence that might aid the claim.  

In this case, the Board finds that VA has done everything 
reasonably possible to assist the claimant.  Therefore, there 
is no indication that additional relevant records exist that 
have not been obtained.  Accordingly, additional development 
for compliance with the new duty to assist requirements is 
not necessary, and the appellant is not prejudiced by the 
Board's decision not to do so.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

PTSD

Prior to March 7, 1997, governing regulations provided that 
service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed inservice stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed 
inservice stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  38 
U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(f).

However, on June 18, 1999 and retroactive to March 7, 1997, 
that regulation was amended to read as follows: Service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with Sec. 4.125(a) of this chapter, a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed inservice stressor actually 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
consistent with the circumstances, conditions, and hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. 
§ 3.304(f) (effective March 7, 1997).

In this case, the veteran's DD-214 reflects Vietnam service 
and award of a Combat Infantryman's Badge.  Accordingly, the 
validity of a stressor is conceded.  However, the impediment 
to the award of benefits in this case is that the record 
fails to demonstrate a current diagnosis of PTSD.  

Recent treatment, clinical records and, more significantly, 
VA examinations and psychiatric testing from, for example, 
June 2001, January 2002 failed to produce a diagnosis of the 
claimed disorder.  The Board notes that the veteran's opinion 
as to medical matters, no matter how sincere, is without 
probative value because he, as a lay person, is not competent 
to establish a medical diagnosis or draw medical conclusions; 
such matters require medical expertise.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992). 

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is against the claim 
of entitlement to service connection for PTSD.  Because the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  38 
U.S.C.A. § 5107(b) (West 1991); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1991).  

Pension

Pension is made available to financially qualified veterans 
of a period of war who are permanently and totally disabled 
from non-service connected disability not the result of their 
own willful misconduct.  38 U.S.C.A. § 1521(a).  There are 
three alternative bases upon which a permanent and total 
disability for pension purposes may be established.  One way 
is to establish, by use of the appropriate diagnostic codes 
of the VA Schedule For Rating Disabilities, that the veteran 
has a lifetime impairment which is sufficient to render it 
impossible for the "average person" to follow a substantially 
gainful occupation.  38 U.S.C.A. § 1502(a)(1); 38 C.F.R. 
§ 4.15.  That is, each disability is rated under the 
appropriate diagnostic code, and then combined to determine 
if the veteran holds a combined one-hundred percent schedular 
evaluation for pension purposes.

Where a veteran does not satisfy the criteria for a combined 
schedular one-hundred percent evaluation for pension 
purposes, he may qualify for a permanent and total disability 
rating for pension purposes if he has a lifetime impairment 
which precludes him from securing and following substantially 
gainful employment.  38 U.S.C.A. §§ 1502, 1521(a); 38 C.F.R. 
§ 4.17.  Full consideration must be given to unusual physical 
or mental effects in individual cases.  38 C.F.R. § 4.15.  
However, if there is only one such disability, it must be 
ratable at 60 percent or more; if there are two or more 
disabilities, there must be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  For the 
above purpose of one 60 percent disability, or one 40 percent 
disability in combination, disabilities resulting from common 
etiology or a single accident will be considered as one 
disability.  38 C.F.R. § 4.16.  If the veteran is considered 
permanently and totally disabled under these criteria, he is 
then awarded a one-hundred percent schedular evaluation for 
pension purposes.  38 C.F.R. §§ 4.16(a), 4.17.

Finally, even if the ratings for a veteran's disabilities 
fail to meet the just described percentage standards, but the 
veteran is unemployable by reason of his or her disabilities, 
age, occupational background, and other related factors, a 
permanent and total disability rating for pension purposes is 
authorized to be granted on an extraschedular basis.  38 
C.F.R. §§ 3.321(b)(2), 4.17(b).

Permanent total disability ratings for pension purposes are 
authorized for disabling conditions not the result of the 
veteran's own willful misconduct whether or not they are 
service connected.  38 C.F.R. § 3.342.

According to the veteran's DD-214, he had a high school 
diploma.  On his application for pension, the veteran lists 
having completed two years of college and that he had been 
employed as a truck driver, an occupation of many years 
according to later documents.  During a January 2002 
examination, the veteran reported additional experience as a 
mechanic.  During a veteran's May 2000 VA examination, he 
reported losing his job because he tested positive for drugs 
during a routine urine test.  In August 2000, he reported 
going back to work but, in another context, reported being 
unemployed due to adverse drug test.  He also reported losing 
employment due to elevated blood pressure readings.

The record does not demonstrate anatomical loss or a loss of 
use of either hand or foot; the veteran has not lost the 
sight of both eyes; and he is not permanently helpless or 
permanently bedridden.

The veteran's impairments consist of several disorders such 
as a mental disorder and hypertension that, in accordance 
with the rating schedule, would warrant recognition at 
disabling levels, as set forth below, along with residuals of 
several other conditions which would be regarded at zero 
percent levels of disablement.

The Board observes that the veteran's clinical and 
examination records reflect a long history of substance 
abuse, i.e. cocaine and cannabis.  However for the purposes 
of entitlement to pension and despite the absence of 
complaints or treatment from January to April 2002, some 
records also support the presence of a mental disorder.  
After a comprehensive review of the record, the Board is of 
the opinion that the medical history of his mental condition 
is fairly summarized by the VA medical opinion and 
psychiatric testing dated in January 2002.  

At the January 2002 examination, the veteran reported 
numerous claimed combat stressors; a history of sleep 
disorders and drug usage.  He acknowledged employment for a 
number of years as a truck driver and claimed losing his job 
due to high blood pressure.  On mental status examination, he 
was described in no acute distress.  There was no unusual 
behavior or psychomotor activity.  He was described as 
evasive and guarded.  He claimed being depressed for years.  
He claimed to strike his partner during sleep and that he had 
one golfing friend, who he also took shopping.  Affect was 
clinically described as minimally depressed.  Diagnosis was 
dysthymic disorder, nightmare disorder, as well as varieties 
of substance abuse.  Global Assessment of Functioning (GAF) 
was reported as currently at a level of 60, with a highest 
score of 75 within the past year.  The veteran was also 
afforded mental health testing.  In that context, he also 
reported that he had experience as a mechanic but that he had 
difficulty with his supervisior.  On testing by a 
psychologist, he showed significant depression involving 
withdrawal and unhappiness with his life circumstances.  
Impression was major depressive disorder, recurrent without 
psychosis; dysthymic disorder, and various forms of substance 
abuse.  GAF was currently regarded as 55 with a highest in 
the past year of 60.  The physician who conducted the mental 
examination observed in an addendum that the veteran had 
never been hospitalized with depression and also commented 
that he reserved a diagnosis of major depressive disorder for 
patients with more severe symptomatology than those presented 
by the veteran.  The physician's account is regarded as more 
probative in light of his explanations and superior medical 
educational credentials than a psychologist.

Under 38 C.F.R. § 4.130, Diagnostic Code 9433-9434, major 
depressive disorder - dysthymic disorder, a 30 percent rating 
is warranted for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
A 50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is warranted for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 100 percent evaluation 
is warranted for total occupational and social impairment, 
due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.

In regard to the mental disorders rating criteria, the 
veteran's psychiatric symptoms more nearly approximate those 
set forth for a 30 percent rating: depressed mood, and 
chronic sleep impairment.  Although by self report, the 
veteran contends difficulty with social relationships, he 
plays golf with a friend and maintains a social relationship 
with a girlfriend.  The evidence demonstrates that the 
veteran generally functions satisfactorily, with routine 
behavior, self-care and normal conversation.  The evidence 
does not demonstrate any more severe symptoms such as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks; impairment of short-and 
long-term memory; or impaired judgment.  Consequently, the 
mental disorder component of his overall disability picture 
would warrant a 30 percent evaluation.

The rating schedule provides for a 10 percent evaluation for 
diastolic pressure predominantly 100 or more, or; systolic 
pressure of 160 or more, or; minimum evaluation for an 
individual with a history of diastolic pressure predominantly 
100 or more who requires continuous medication for control.  
A 20 percent rating is warranted when diastolic pressure is 
predominantly 110 or more, or; systolic pressure is 
predominantly 200 or more.  A 40 percent evaluation requires 
diastolic pressure of predominantly 120 or more.  38 C.F.R. § 
4.104, Code 7101. 

Although the veteran reports having elevated hypertension 
despite medication, the clinical records are plainly contrary 
to such assertions.  For example, a June 2001 examination 
reported hypertension as well controlled, and a February 2002 
report reflected blood pressure of 137/79, which failed to 
produce any comment as to resulting abnormality.  Inasmuch as 
the veteran's hypertension is controlled my medication, this 
disorder component would warrant a 10 percent evaluation.  
For pension purposes only, he would have a combined 40 
percent evaluation.

The veteran's other disablements include status post 
hemorrhoidectomy, status post umbilical herniorrhaphy/status 
post laparotomy, carpal tunnel syndrome, a history of various 
skin claims, and a history of recurring pain in the legs  

Left carpal tunnel syndrome was described as as asymptomatic 
in a December 2000 treatment note although hemorrhoids were 
active at that time.  The veteran underwent a 
hemorrhoidectomy on February 12, 2001 and was discharged that 
same evening.  He also underwent a repair of the umbilical 
hernia sac and an exploratory laparotomy in February 2002.  
He ambulated without assistance on discharge.  He was on a 
regular diet and appetite was satisfactory.  Bowel and 
bladder functions were regular.  There are no residual 
disabilities identified or asserted vis-à-vis the foregoing.  
The absence of skin problems was specifically noted on the 
inpatient admission assessment of February 3, 2002, and there 
were no complaints or clinical findings as to any leg 
impairments.  Accordingly, such conditions would not warrant 
percentage evaluations for pension purposes.

The veteran's combined 40 percent evaluation for pension 
purposes does not meet the schedular requisites for award of 
pension benefits.  In a case such as this, where the 
veteran's disability evaluations fail to meet the 
aforementioned requirements, a permanent and total disability 
rating for pension purposes may still be granted on an 
extraschedular basis if the veteran is unemployable by reason 
of his disabilities, age, occupational background and other 
related factors.  38 C.F.R. §§ 3.321(b)(2), 4.17(b). 

The clinical record in this case fails to support a 
hypertensive disability to the extent asserted by the 
veteran.  Accordingly, the Board finds it is more likely that 
the veteran lost employment after failing a drug test.  The 
Board considers this conclusion is additionally supported on 
the basis of the medical record which amply supports a drug 
abuse problem.  After careful review of the record, and in 
light of the absence of any medical evidence to the contrary, 
the Board concludes that the veteran's drug abuse is primary 
in nature and is thus a product of willful misconduct.  As 
such, it may not be considered in determining whether the 
veteran is permanently and totally disabled for pension 
purposes.  38 C.F.R. § 3.301.  It is pointed out that there 
is no medical evidence of record to show that the veteran's 
polysubstance abuse was caused or aggravated by any of his 
other disabilities, to include any psychiatric disorder.  
Notwithstanding, the mental disorders examinations appear to 
have amalgamated that shortcoming into the overall assessment 
of the veteran's Global Assessment of Functioning. 

Upon consideration of the veteran's disabilities, age, 
education, and occupational history, the Board is not 
persuaded that the veteran is permanently and totally 
disabled.  The Board considers that problems with maintaining 
employment are primarily related to his long history of 
substance abuse and addiction, which has been determined to 
be a product of willful misconduct, and may not be considered 
in determining whether the veteran is permanently and totally 
disabled for pension purposes.  38 C.F.R. § 3.301.  Even if 
the veteran were precluded from driving a truck as a result 
of drug abuse, with his education and other experience as a 
mechanic, the Board is not satisfied that the evidence of 
record supports a finding of permanent and total disability 
based on the veteran's disability picture outside of his 
substance abuse and addition.  The record does not contain an 
opinion rendered by a medical professional that the veteran 
is unable to work based on his disabilities, age, education, 
and occupational history, due to his other disabilities 
discussed above.

Having considered the combined effect of the veteran's 
nonservice-connected disabilities as well as his age, 
education and occupational history, the Board concludes that 
the preponderance of the evidence is against an award of a 
permanent and total disability evaluation for pension 
purposes under 38 C.F.R. §§ 3.321(b)(2); 4.17(b), on an 
extraschedular basis.


ORDER

Entitlement to service connection for PTSD is denied. 

Entitlement to a permanent and total disability rating for 
pension purposes, to include extra-schedular entitlement to 
pension under the provisions of 38 C.F.R. § 3.321(b)(2), is 
denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

